Citation Nr: 0004953	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  98-02 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from May 1941 to June 1945.  
He died in September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina denying, in pertinent part, the 
veteran's claim of entitlement to service connection for the 
cause of the veteran's death.

The appellant was afforded a personal hearing before a local 
hearing officer in November 1998.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection had 
been established for neurodermatitis, tinea pedis, and 
appendectomy scar.  

2.  The veteran's death certificate shows he died in 
September 1997 of osteomyelitis of the right foot, due to, or 
as a consequence of, peripheral vascular disease and 
arteriosclerotic cardiovascular disease.  Congestive heart 
failure secondary to high blood pressure and/or ischemia was 
listed as a significant condition contributing to death but 
not resulting in the underlying cause.

3.  An addendum to the terminal hospital records, dated 
following the date in which the death certificate was signed, 
listed the discharge diagnoses as:  congestive heart failure, 
peripheral vascular disease, osteomyelitis of the right great 
metatarsal bone, benign prostatic hypertrophy with 
prostatitis, urinary tract infections due to Enterococcus and 
Escherichia, and recurrent ileus.  

4.  There is no medical evidence of record that demonstrates 
that the veteran's death was caused by a disability of 
service origin, or that a disability of service origin 
substantially or materially contributed to the veteran's 
death.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such a disability was either the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991).  

A service-connected disorder is one that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991).

However, before reviewing the merits of any claim, the 
initial question that must be considered is whether the 
appellant has presented a well-grounded claim.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded."  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

For the appellant's claim for service connection for the 
cause of the veteran's death to be well grounded, the 
disability that caused the veteran's death must be shown to 
have been related to the veteran's period of service.  There 
must be competent evidence of a nexus or relationship between 
the inservice injury or disease and the veteran's death.  The 
nexus or relationship must be shown by medical evidence.  See 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir 1997).

In this case, the death certificate, shown to have been 
signed on September 11, 1997, shows that the immediate cause 
of the veteran's death was osteomyelitis of the right foot, 
due to, or as a consequence of, peripheral vascular disease 
and arteriosclerotic cardiovascular disease.  The death 
certificate further lists congestive heart failure secondary 
to high blood pressure and/or ischemia as another significant 
condition that contributed to death but did not result in the 
underlying cause.  

Review of the terminal hospital records, in the form of a VA 
hospital summary showing that the veteran was admitted from 
April 21, 1997, to September [redacted], 1997, the date of 
the veteran's death, shows that he was initially admitted 
with a left medial/distal metatarsal ulcer on his left foot 
which was chronically non-healing.  A left below-the-knee 
amputation was performed on April 21, 1997.  In early July 
1997 it was noted that a superficial ulcer was noted over the 
right great toe area, which, despite treatment, progressed in 
severity.  The ulcer was debrided in August 1997, following 
which time he developed a recurrent ileus with persistent 
abdominal distention.  Subsequent bone culture testing was 
noted to show the presence of osteomyelitis which was noted 
to be caused by Methicillin-resistant Staphylococcus aureus 
and Proteus.  The report also noted that despite 
interventions taken for his ileus, congestive heart failure, 
and osteomyelitis, the veteran's overall condition 
progressively declined.  Following consultation between 
medical personnel and the appellant, the veteran was 
continued with intensive medical and supportive care, and 
resuscitation was not attempted when the veteran expired on 
September [redacted], 1997.  As part of an addendum to the 
report, shown to have been dated on September 16, 1997, the 
discharge diagnoses were listed as:  congestive heart 
failure, peripheral vascular disease, osteomyelitis of the 
right great metatarsal bone, benign prostatic hypertrophy 
with prostatitis, urinary tract infections due to 
Enterococcus and Escherichia, and recurrent ileus.  

As noted above, the appellant was afforded a hearing in 
November 1998.  She testified that the veteran, in essence, 
died as a result of problems manifested over the years ever 
since he contracted "jungle rot" while serving overseas.  
She added that rashes which would occasionally break out over 
various parts of his body contributed to his death.  This 
condition she alleged caused the veteran to have his right 
leg amputated.  See VA discharge summary, noting period of 
hospitalization from April 21, 1997, to September 11, 1997.  
She further testified that the veteran's service-connected 
neurodermatitis disorder caused him to experience itching 
involving several bodily areas.

In this case, as reported above, the death certificate shows 
that the immediate cause of the veteran's death was due to 
osteomyelitis of the right foot, with both peripheral 
vascular disease and arteriosclerotic cardiovascular disease 
listed as underlying causes of death.  Also, the above-
discussed VA hospital summary addendum dated subsequently on 
September 16, 1997, included discharge diagnoses of 1)  
congestive heart failure, 2)  peripheral vascular disease, 
and 3)  osteomyelitis of the right great metatarsal bone.  

The appellant essentially contends that the veteran's death 
was caused by problems associated with jungle rot which the 
veteran contracted overseas some 50 years previous.  However, 
there is no medical opinion that suggests that any of the 
above-cited causes of death, to include congestive heart 
failure, peripheral vascular disease, or osteomyelitis of the 
right great metatarsal bone had any nexus or relationship to 
the veteran's period of military service.  The Board here 
notes that a review of the evidence of record shows that no 
cardiac-related abnormalities were documented as part of the 
veteran's service medical records and, in addition, coronary 
artery disease, first documented as part of a VA hospital 
summary showing a discharge date in December 1966, was 
determined not to be service-connected by the RO in January 
1967.  

After a careful review of the clinical evidence in the claim 
file, the Boards finds no medical evidence supporting the 
appellant's claim that the veteran's cause of death, either 
as reported on the death certificate or as shown in the 
above-discussed September 1997 hospital discharge diagnoses 
addendum, is linked to his period of active service.  There 
is further no medical evidence of record which goes to show 
that either the veteran's service-connected neurodermatitis, 
tinea pedis, or appendectomy scar was linked to his death.  
The Board does acknowledge the contentions of the appellant 
concerning her belief that the veteran's death was related to 
service.  However, the Board notes that where the issue is 
one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not indicate that the 
appellant possesses the medical training and expertise 
necessary to render a cause of the veteran's death, her lay 
statements alone cannot serve as a sufficient predicate upon 
which to find the claim for service connection to be well 
grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

Accordingly, the Board finds that the appellant's claim for 
the cause of the veteran's death is not well grounded in the 
absence of medical evidence which relates the above-
documented causes of death to the veteran's period of active 
service.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	SANDRA L. SMITH
	Acting Member, Board of Veterans' Appeals



 

